Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 1 of 29 PageID 1



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA


NEIL EINHORN, Individually and On           Case No.:
Behalf of All Others Similarly Situated,

                              Plaintiff,    CLASS ACTION COMPLAINT FOR
                                            VIOLATIONS OF THE FEDERAL
               v.                           SECURITIES LAWS

AXOGEN, INC, KAREN ZADEREJ,
PETER J. MARIANI, GREGORY G.                JURY TRIAL DEMANDED
FREITAG, JAMIE M. GROOMS,
ROBERT J. RUDELIUS, MARK GOLD,
JOHN HARPER, JOE MANDATO,
GUIDO NEELS, AMY WENDELL,
LEERINK PARTNERS LLC, CANTOR
FITZGERALD & CO., JMP SECURITIES
LLC, JEFFERIES LLC, and WILLIAM
BLAIR & COMPANY, L.L.C.,

                              Defendants.
 Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 2 of 29 PageID 2



       Plaintiff Neil Einhorn (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by

AxoGen, Inc. (“AxoGen” or the “Company”) with the United States (“U.S.”) Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports

issued by and disseminated by AxoGen; and (c) review of other publicly available information

concerning AxoGen.

                      NATURE OF THE ACTION AND OVERVIEW

       1.      This is a class action on behalf of persons and entities that: a) purchased or

otherwise acquired AxoGen securities pursuant and/or traceable to the Company’s false and/or

misleading registration statement and prospectus (collectively, the “November 2017 Registration

Statement”) issued in connection with the Company’s November 2017 secondary public offering

(“November SPO” or the “November Offering”); and/or b) purchased or otherwise acquired

AxoGen securities pursuant and/or traceable to the Company’s false and/or misleading

registration statement and prospectus (collectively, the “May 2018 Registration Statement”)

issued in connection with the Company’s May 2018 secondary public offering (“May SPO” or

the “May Offering”); and/or c) purchased or otherwise acquired AxoGen securities between

August 7, 2017 and December 18, 2018, inclusive (the “Class Period”). Plaintiff pursues claims

against the Defendants, under the Securities Act of 1933 (the “Securities Act”) and the Securities

Exchange Act of 1934 (the “Exchange Act”).

       2.      AxoGen purports to provide surgical solutions for physical damage or

discontinuity to peripheral nerves. Its products include nerve allografts and extracellular

matrices.

       3.      On November 16, 2017, the Company filed its prospectus on Form 424B5 with
the SEC, which forms part of the November 2017 Registration Statement. In the November SPO,



                                   CLASS ACTION COMPLAINT
                                              1
 Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 3 of 29 PageID 3



the Company sold 805,000 shares of common stock at a price of $21.00 per share. The Company

received proceeds of approximately $15.4 million from the November Offering, net of

underwriting discounts and commissions. The proceeds from the November SPO were

purportedly to be used for general corporate purposes.

       4.      On May 7, 2018, the Company filed its prospectus on Form 424B5 with the SEC,

which forms part of the May 2018 Registration Statement. In the May SPO, the Company sold

3,450,000 shares of common stock at a price of $41.00 per share. The Company received

proceeds of approximately $132.46 million from the May Offering, net of underwriting discounts

and commissions. The proceeds from the May SPO were purportedly to be used for long term

facilities and capacity expansion, as well as general corporate purposes.

       5.      On December 18, 2018, Seligman Investments published a report stating, among

other things, that former employees allege channel stuffing and backdating of revenue, that the

number of active accounts may be overstated by a factor of ten, that the Company’s “growth [i]s

driven by unsustainable, aggressive price increases,” that the payments to physicians relative to

revenue creates “elevated risks relating to pay-to-play and anti-kickback laws.”

       6.      On this news, the Company’s share price fell $6.17 per share, or nearly 22%, to

close at $21.36 per share on December 18, 2018, on unusually high trading volume. The share

price continued to decline over the course of the next three trading sessions, dropping $1.53 on

December 19, 2018, $1.94 on December 20, 2018, and $0.80 on December 21, 2018, to close at

$17.09 per share on December 21, 2018. The total decline over the course of these three trading

sessions was $4.27, or nearly 20%.

       7.      The Registration Statements were false and misleading and omitted to state

material adverse facts. Throughout the Class Period, Defendants made materially false and/or

misleading statements, as well as failed to disclose material adverse facts about the Company’s

business, operations, and prospects. Specifically, Defendants failed to disclose to investors: (1)

that the Company aggressively increased prices to mask lower sales; (2) that the Company’s
pricing alienated customers and threatened the Company’s future growth; (3) that ambulatory



                                     CLASS ACTION COMPLAINT
                                                2
 Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 4 of 29 PageID 4



surgery centers form a significant part of the market for the Company’s products; (4) that such

centers were especially sensitive to price increases; (5) that the Company was dependent on a

small number of surgeons whom the Company paid to generate sales; (6) that the Company’s

consignment model for inventory was reasonably likely to lead to channel stuffing; (7) that the

Company offered purchase incentives to sales representatives to encourage channel stuffing; (8)

that the Company’s sales representatives were encouraged to backdate revenue to artificially

inflate metrics; (9) that the Company lacked adequate internal controls to prevent such channel

stuffing and backdating of revenue; (10) that the Company’s key operating metrics, such as

number of active accounts, were overstated; and (11) that, as a result of the foregoing,

Defendants’ positive statements about the Company’s business, operations, and prospects, were

materially misleading and/or lacked a reasonable basis.

       8.       As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                JURISDICTION AND VENUE

       9.       The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a) of the Exchange Act

(15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R.

§ 240.10b-5).

       10.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the

Exchange Act (15 U.S.C. § 78aa).

       11.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). The Company has offices in this district.

       12.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the
United States mail, interstate telephone communications, and the facilities of a national securities



                                   CLASS ACTION COMPLAINT
                                              3
 Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 5 of 29 PageID 5



exchange.

                                             PARTIES

        13.       Plaintiff Neil Einhorn, as set forth in the accompanying certification (attached

hereto as “Exhibit 1”), incorporated by reference herein, purchased AxoGen securities during the

Class Period, pursuant and/or traceable to the Registration Statement issued in connection with

the Company’s November and/or May SPO, and suffered damages as a result of the federal

securities law violations and false and/or misleading statements and/or material omissions

alleged herein.

        14.       Defendant AxoGen is incorporated under the laws of Minnesota with its principal

executive offices located in Alachua, Florida. AxoGen’s common stock trades on the NASDAQ

exchange under the symbol “AXGN.”

        15.       Defendant Karen Zaderej (“Zaderej”) was, at all relevant times, the Chief

Executive Officer and a Director of the Company, and signed or authorized the signing of the

Company’s Registration Statements filed with the SEC on November 5, 2015 and on May 7,

2018.

        16.       Defendant Peter J. Mariani (“Mariani”) has been the Chief Financial Officer of

the Company since March 2016, and signed or authorized the signing of the May 2018

Registration Statement filed with the SEC.

        17.       Defendants Zadarej and Mariani, (collectively the “Individual Defendants”),

because of their positions with the Company, possessed the power and authority to control the

contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market.         The

Individual Defendants were provided with copies of the Company’s reports and press releases

alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, the Individual Defendants knew
that the adverse facts specified herein had not been disclosed to, and were being concealed from,



                                     CLASS ACTION COMPLAINT
                                                4
 Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 6 of 29 PageID 6



the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendants are liable for the false statements pleaded

herein.

          18.   Defendant Gregory G. Freitag (“Freitag”) was the Chief Financial Officer from

September 2011 to May 2014 and August 2015 to March 2016. He has been a Director of the

Company at all relevant times, and signed or authorized the signing of the Company’s

Registration Statements filed with the SEC on November 5, 2015 and on May 7, 2018.

          19.   Defendant Jamie M. Grooms (“Grooms”) was a director of the Company and

signed or authorized the signing of the Company’s Registration Statements filed with the SEC on

November 5, 2015 and on May 7, 2018.

          20.   Defendant Robert J. Rudelius (“Rudelius”) was a director of the Company and

signed or authorized the signing of the Company’s Registration Statements filed with the SEC on

November 5, 2015 and on May 7, 2018.

          21.   Defendant Mark Gold (“Gold”) was a director of the Company and signed or

authorized the signing of the Company’s Registration Statements filed with the SEC on

November 5, 2015 and on May 7, 2018.

          22.   Defendant John Harper (“Harper”) was a director of the Company and signed or

authorized the signing of the Company’s Registration Statements filed with the SEC on

November 5, 2015.

          23.   Defendant Joe Mandato (“Mandato”) was a director of the Company and signed

or authorized the signing of the Company’s Registration Statements filed with the SEC on

November 5, 2015.

          24.   Defendant Guido Neels (“Neels”) was a director of the Company and signed or

authorized the signing of the Company’s Registration Statements filed with the SEC on

November 5, 2015 and on May 7, 2018.

          25.   Defendant Amy Wendell (“Wendell”) was a director of the Company and signed
or authorized the signing of the Company’s Registration Statements filed with the SEC on May



                                  CLASS ACTION COMPLAINT
                                             5
 Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 7 of 29 PageID 7



7, 2018.

       26.      Defendants Zadarej, Mariani, Freitag, Grooms, Rudelius, Gold, Harper, Mandato,

Neels, and Wendell are collectively referred to hereinafter as the “Securities Act Individual

Defendants.”

       27.      Defendant Leerink Partners LLC (“Leerink”) served as an underwriter for the

Company’s November and May Offerings.

       28.      Defendant Cantor Fitzgerald & Co. (“Cantor”) served as an underwriter for the

Company’s November Offering.

       29.      Defendant JMP Securities LLC (“JMP”) served as an underwriter for the

Company’s November and May Offerings.

       30.      Defendant Jefferies LLC (“Jefferies”) served as an underwriter for the Company’s

May Offering.

       31.      Defendant William Blair & Company, L.L.C. (“William Blair”) served as an

underwriter for the Company’s May Offering.

       32.      Defendants Leerink, Cantor, JMP, Jefferies, and William Blair are collectively

referred to hereinafter as the “Underwriter Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                          Background

       33.      AxoGen purports to provide surgical solutions for physical damage or

discontinuity to peripheral nerves. Its products include nerve allografts and extracellular

matrices.

       34.      On November 16, 2017, the Company filed its prospectus on Form 424B5 with

the SEC, which forms part of the November 2017 Registration Statement. In the November SPO,

the Company sold 805,000 shares of common stock at a price of $21.00 per share. The Company

received proceeds of approximately $15.4 million from the November Offering, net of

underwriting discounts and commissions. The proceeds from the November SPO were
purportedly to be used for general corporate purposes.



                                   CLASS ACTION COMPLAINT
                                              6
 Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 8 of 29 PageID 8



       35.       On May 7, 2018, the Company filed its prospectus on Form 424B5 with the SEC,

which forms part of the May 2018 Registration Statement. In the May SPO, the Company sold

3,450,000 shares of common stock at a price of $41.00 per share. The Company received

proceeds of approximately $132.46 million from the May Offering, net of underwriting discounts

and commissions. The proceeds from the May SPO were purportedly to be used for long term

facilities and capacity expansion, as well as general corporate purposes.

       36.       Under applicable SEC rules and regulations, the Registration Statements were

required to disclose known trends, events or uncertainties that were having, and were reasonably

likely to have, an impact on the Company’s continuing operations.

                                Materially False and Misleading
                           Statements Issued During the Class Period

       37.       The Class Period begins on August 2, 2017. On that day, the Company filed its

quarterly report on Form 10-Q with the SEC for the period ended June 30, 2017 (the “2Q17 10-

Q”). Therein, the Company reported revenue of $15.17 million and net loss of $2.06 million.

       38.       As to active accounts and their role in revenue growth, the 2Q17 10-Q stated, in

relevant part:

       We have experienced that surgeons initially are cautious adopters for nerve repair
       products. Surgeons typically start with a few cases and then wait and review the
       results of these initial cases which can take from six to twelve months, or longer.
       Active accounts are usually past their initial wait period and have developed some
       level of product reorder. These active accounts have typically gone through their
       buying committee approval process, have at least one surgeon who has converted
       a portion of his or her treatment algorithms of nerve repair so as to use at least one
       of AxoGen’s products and have ordered such product(s) at least six times within
       the last twelve months prior to the review date. The number of active accounts at
       the end of the second quarter of 2017 were approximately 510, representing an
       increase of 36% compared to the second quarter of 2016.

       As such, revenue growth is primarily due to increased purchases from active
       accounts, followed by revenue growth from new accounts. Each new period of
       measurement is thus benefited from growth in active accounts which may include
       those that were new accounts in the prior measurement period. We have
       continued to broaden our sales and marketing focus which we expect to have a
       continuing positive contribution to our revenue growth in the long term.




                                    CLASS ACTION COMPLAINT
                                               7
 Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 9 of 29 PageID 9



       39.      Regarding controls and procedures, the 2Q17 10-Q stated that the Company had

made changes to its internal controls to address material weaknesses regarding quarterly cycle

count procedures related to consigned inventories, which had been identified in the Company’s

annual report for the period ended December 31, 2016. The Company stated, in relevant part:

       During the three months ended June 30, 2017, the Company made the following
       changes to the design of its internal controls over financial reporting:

       ▪     Improved procedures to test, evaluate and document the assumptions utilized
             in significant estimates; and

       ▪     Enhanced the scope and procedures of the testing an documentation of
             quarterly cycle counts of consignment inventory.

       We believe these changes in internal controls over financial reporting address the
       material weaknesses relating to the design and operation of key controls around
       the use of judgment and calculations of significant estimates, as well as quarterly
       cycle count procedures related to consigned inventories, described in our 2016
       Annual Report. Although these changes have been made, the material weaknesses
       or deficiencies will not be considered remediated until the applicable remedial
       controls operate for a sufficient period of time and management has concluded,
       through testing, that these controls are operating effectively. Weaknesses or
       deficiencies in our internal control over financial reporting may be identified
       when we assess the effectiveness of the Company’s internal control over financial
       reporting as of December 31, 2017, or during the audit by our independent
       registered public accounting firm of the Company’s internal control over financial
       reporting as of December 31, 2017.

       40.      On November 1, 2017, the Company filed its quarterly report on Form 10-Q with

the SEC for the period ended September 30, 2017. Therein, the Company reported revenue of

$16.05 million, net loss of $2.15 million, and 563 active accounts.

       41.      On November 20, 2017, the Company’s November Offering closed. Regarding

the price of its products, the November 2017 Registration Statement stated:

       AxoGen’s operating results will be harmed if it is unable to effectively manage
       and sustain its future growth or scale its operations.

       There can be no assurance that AxoGen will be able to manage its future growth
       efficiently or profitably. Its business is unproven on a large scale and actual
       revenue and operating margins, or revenue and margin growth, may be less than
       expected. If AxoGen is unable to scale its production capabilities efficiently or
       maintain pricing without significant discounting, it may fail to achieve expected



                                   CLASS ACTION COMPLAINT
                                              8
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 10 of 29 PageID 10



       operating margins, which would have a material and adverse effect on its
       operating results. Growth may also stress AxoGen’s ability to adequately manage
       its operations, quality of products, safety and regulatory compliance. If growth
       significantly decreases it will negatively impact AxoGen’s cash reserves, and it
       may be required to obtain additional financing, which may increase indebtedness
       or result in dilution to shareholders. Further, there can be no assurance that
       AxoGen would be able to obtain additional financing on acceptable terms if all at.

       42.       Regarding the Company’s customers’ dependence on reimbursements, the

November 2017 Registration Statement stated:

       AxoGen’s revenues depend upon prompt and adequate reimbursement from
       public and private insurers and national health systems.

       Political, economic and regulatory influences are subjecting the healthcare
       industry in the U.S. to fundamental change. The ability of hospitals to pay fees for
       AxoGen’s products depends in part on the extent to which reimbursement for the
       costs of such materials and related treatments will continue to be available from
       governmental health administration authorities, private health coverage insurers
       and other organizations. Major third party payers of hospital services and hospital
       outpatient services, including Medicare, Medicaid and private healthcare insurers,
       annually revise their payment methodologies which can result in stricter standards
       for reimbursement of hospital and/or surgeon charges for certain medical
       procedures or the elimination of reimbursement. Further, Medicare, Medicaid and
       private healthcare insurer cutbacks could create downward price pressure on
       AxoGen’s products.

       43.       On February 28, 2018, the Company filed its annual report on Form 10-K with the

SEC for the period ended December 31, 2017 (the “2017 10-K”). Therein, the Company reported

revenue of $60.43 million, net loss of $10.45 million, and 591 active accounts.
       44.       Regarding controls and procedures, the 2017 10-K stated that management had

effectively remediated previously-reported material weaknesses. The Company stated, in

relevant part:

       As a result of [an] evaluation, management determined the Company had
       effectively remediated the material weaknesses in its internal controls that existed
       as of December 31, 2016 relating to the design and operation of key controls
       around the use of judgment and calculations of significant estimates, as well as
       quarterly cycle count procedures related to consigned inventories, and that as of
       December 31, 2017, our internal control over financial reporting was effective.

       45.       On April 30, 2018, the Company filed its quarterly report on Form 10-Q for the




                                    CLASS ACTION COMPLAINT
                                               9
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 11 of 29 PageID 11



period ended March 31, 2018. Therein, the Company reported revenue of $17.26 million, net

loss of $5.64 million, and 604 active accounts.

       46.     On May 11, 2018, the Company’s May Offering closed. Regarding the price of its

products and reimbursement, the May 2018 Registration Statement repeated the statements

identified in ¶¶41-42. It further stated reimbursement coding and coverage for nerve repair and

grafting approved by regulatory authorities and that “[m]edicare reimbursement for hospital in-

patient ranges from approximately $11,514 - $22,948.”

       47.     On August 1, 2018, the Company filed its quarterly report on Form 10-Q for the

period ended June 30, 2017. Therein, the Company reported revenue of $20.58 million, net loss

of $7.43 million, and 634 active accounts.

       48.     On October 29, 2018, the Company filed its quarterly report on Form 10-Q for the

period ended September 30, 2018. Therein, the Company reported revenue of $22.66 million, net

loss of $4.10 million, and 679 active accounts.

       49.     The above statements identified in ¶¶37-48 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company aggressively increased prices to mask lower sales; (2) that the Company’s pricing

alienated customers and threatened the Company’s future growth; (3) that ambulatory surgery

centers form a significant part of the market for the Company’s products; (4) that such centers

were especially sensitive to price increases; (5) that the Company was dependent on a small

number of surgeons whom the Company paid to generate sales; (6) that the Company’s

consignment model for inventory was reasonably likely to lead to channel stuffing; (7) that the

Company offered purchase incentives to sales representatives to encourage channel stuffing; (8)

that the Company’s sales representatives were encouraged to backdate revenue to artificially

inflate metrics; (9) that the Company lacked adequate internal controls to prevent such channel

stuffing and backdating of revenue; (10) that the Company’s key operating metrics, such as
number of active accounts, were overstated; and (11) that, as a result of the foregoing,



                                   CLASS ACTION COMPLAINT
                                              10
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 12 of 29 PageID 12



Defendants’ positive statements about the Company’s business, operations, and prospects, were

materially misleading and/or lacked a reasonable basis.

                          Disclosures at the End of the Class Period

       50.     On December 18, 2018, Seligman Investments published a report stating, among

other things, that former employees allege channel stuffing and backdating of revenue, that the

number of active accounts may be overstated by a factor of ten, that “new customer acquisition is

falling,” that its “growth has driven by unsustainable, aggressive price increases,” that the

payments to physicians relative to revenue creates “elevated risks relating to pay-to-play and

anti-kickback laws.”

       51.     Regarding pricing, the report stated that former representatives indicated routine

price increases by as much as 20%, a practice that alienated hospitals and surgeons, leading them

to seek AxoGen’s competitors. The report stated, in relevant part:

       “We’ve been removed from accounts after price increases and then negotiated our
       way back in. Axogen is not a friend at the largest institutions. There is disdain
       toward the company. Most institutions have issues with consistent high price
       increases and the lack of contract incentives. Axogen rarely writes contract over
       one year. They won’t guarantee pricing. Hospitals and IDN’s have taken notice.
       Hospitals are used to 50% discounts and when they get only a 5-15% discount for
       significant volume, they’re taken aback relative to other medical markets.
       Sensitivity to Axogen’s price increases is now higher. Negotiations are getting
       more intense every year. Price increases will have to get close to 3-4%/year vs.
       double digit every year. The annual price increase over the product line is 10-15%
       every March.” – Former sales manager

       ”I worked with [a large hospital system] to try and get a contract and they
       wouldn’t finalize it. Axogen’s new price increase may lead [them] to say
       remove your protectors and connectors. Some of my surgeons have moved
       over to Integra recently. I have a hard time with Axogen’s board and decision
       making.” – Former independent distributor

       52.     According to the report, the aggressive price increases especially affected the

Company’s relationship with a key sector of the market—ambulatory surgery centers, which

depend on reimbursements to cover costs. The report stated, in relevant part:

       Price sensitivity in the ambulatory surgery center (“ASC”) channel poses a
       critical threat to Axogen’s business. ASC’s are non-hospital outpatient surgery
       centers, which comprise a large and growing share of procedure volumes in



                                   CLASS ACTION COMPLAINT
                                              11
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 13 of 29 PageID 13



     AXGN’s core market. Surgeons often own these facilities and have a vested
     interest in diverting volumes away from hospitals. Former AXGN employees as
     well as surgeons indicate that Axogen is shut out of this market due to
     aggressive pricing and lack of reimbursement, and is therefore dependent on a
     small number of level 1 trauma centers – typically academic centers willing to
     eat the cost of AXGN’s product themselves.

     • Former sales reps and other ex-employees we spoke to universally pointed to
     lack of acceptance by ASC’s as a significant vulnerability in AXGN’s business,
     with ASC’s owning 40-65% or more of the procedure volumes in territories we
     queried.

     “It’s much more difficult to be doing Axogen in ASC’s. Axogen is priced out.
     Doctors like to do fingers at ASC’s.They can do more cases per day and they own
     the center. Even if you say use Axogen for two cases per month, the business
     manager will say you can’t use it. Occasionally you can get workers comp. In my
     territory, easily 65% of hand surgeries were done in ASC’s.” – Former sales rep

     “Axogen has a very concentrated customer base in trauma centers. The
     business may move to surgery centers as doctors line their pockets. Then they
     can’t get an Avance graft there because it’s a premium product […] Surgery
     centers are different. They have a set fee, so they have to pay the bill [for Axogen]
     from one charge. They can’t eat up $1,400 [procedure fee] with $10,000 of
     Axogen products.” - Former independent distributor

     “A lot of hand surgery is done in outpatient clinics but they’re not friendly to
     expensive implants. Our cheapest product is $1500 and it’s a hard sell in a
     surgery center. Try telling a surgeon he has to schlep to a major hospital to get
     reimbursed. We were getting booted out of surgery centers all the time. They’d
     say I’m only using it for the worst cases and at a hospital.” – Former employee

     “Axoguard products are not priced for private surgery centers, which was the
     bulk in my state. They had no buy in. Doctors say that the cost of Axoguard is
     more than the cost of reimbursement for the procedure. They only used us in the
     rarest of circumstances like workers comp.” – Former sales rep

     “An orthopedic hand surgeon can do 5-6 cases per day at a center. Every year I
     was there Axogen would say they’d get a code for ASC’s. 40% of the market
     was surgery centers when I was there. Surgery centers are the most sensitive
     about price. They stop doing it if you keep raising the price. Axogen has talked
     about reimbursement codes for years.” – Former sales rep

     “On reimbursement, most patients are inpatients at trauma centers. The cost is
     part of the global payment, whether commercial or medicare, so trauma facilities
     are the sweet spot for Axogen. In an outpatient scenario, Axogen’s world
     changes. Docs are trying to move procedures to outpatient facilities, to hospital
     owned surgery center or outpatient discharge. There are three types of care: in-



                                 CLASS ACTION COMPLAINT
                                            12
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 14 of 29 PageID 14



       patient, with a global bundled payment; hospital outpatient or hospital owned
       ambulatory, where rates are higher than ambulatory but less than bundled; and
       then ASC’s which have the lowest carrier reimbursement. They just get a
       procedure fee. Very few ASC’s have implant carve outs. Axogen isn’t usually
       available there.” – Former sales manager

       53.       The report alleged that the Company dependent on a small number of high

volume surgeons that the Company pays to elicit sales. The report stated, in relevant part:

       “I’ve called on [this academic center] for a number of years. [It] is one of
       Axogen’s largest accounts. They don’t come right out and say we’ll only use
       your product if you do a trial with us. They’ll say, “If you want to do a lot of
       business, it’s good to have our staff speaking about your product and doing
       research. I suggest you have the company do more research with us.” You find
       out that they do speaking and research for those companies where they do a lot of
       business. Axogen used [this account] for studies. We provided money for their
       programs. All this was viewed very favorably. Axogen wouldn’t get near as
       much business if they didn’t give them this money.” – Former sales rep

       “15-20% of Axogen’s revenue is from centers doing the trial.” – Former
       independent distributor

                                              ***

       OpenPayments lists the top ten physicians receiving payments from AXGN, for
       the five years through 2017. The data indicates that these doctors received 44% of
       AXGN’s total reported general payments of $1.6MM in 2017, indicating a high
       risk that AXGN’s sales volumes may be concentrated at a relatively small number
       of surgeon groups. A former sales rep estimated that one of the surgeons in the list
       may be a $2MM “if not $3MM” account. Given that AXGN’s LTM revenues are
       only $78MM, the risk of dependence on a small number of high volume surgeons
       who receive large payments from AXGN is self-evident.

       54.       Moreover, the report stated that the Company engaged in channel-stuffing to

boost metrics based on a consignment model with little internal controls. The report stated, in

relevant part:

       Former sales reps state either indirectly or bluntly that the company has engaged
       in channel stuffing. Axogen uses a consignment model where company-owned
       inventory of nerves is stored in fridges at medical facilities. The company offers
       incentives to reps and customers for one-time, bulk purchases of the inventory on
       site, creating obvious potential for abuse ahead of quarters. We note the potential
       for control issues, as each fridge has to be checked at regular intervals to
       determine usage and billing for each period.

       “I’m sure some channel stuffing went on.” – Former sales rep


                                   CLASS ACTION COMPLAINT
                                              13
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 15 of 29 PageID 15



        “A lot of channel stuffing is happening.” – Former sales rep

        “I did a lot of consignment. Property is retained by Axogen but is stored by the
        facility. Axogen has incentives for direct reps to convert accounts to owned where
        hospitals purchase the inventory. The company incentivizes accounts for bulk
        purchase.

        With heavy price increases, the consignment list price is 15-20% more expensive
        if it’s consigned vs. owned by the facility. Reps try to convert consignment to
        purchase inventory. […] This happens mostly in March with the annual
        price increase. Axogen has been doing bulk purchase incentives aggressively
        for 3-4 years.” - Former sales manager

        ”I used to consign and consign. We switched because consignment was costing a
        fortune because reps puts tons of inventory at the facility. The company asked us
        to convert to purchase, and set a higher price for consignment. They would offer
        a one time incentive to buy $50k plus of inventory.” – Former sales rep

        “A lot of hardware [nerve grafts] is on loan or consignment. Customers agree to
        take proper care of it. Axogen supplies x amount of inventory. It’s pay as you go.
        Reps are responsible for checking inventory or billing. […] You’d see spikes
        in revenue when reps sell the inventory.” – Former sales manager

        55.     The report also alleged that employees were encouraged to backdate revenue,

stating in relevant part:

        “The only shady thing is the close of months. Axogen extends the close of the
        month. They count contracts that went out after the end of the month.
        Previously end of the month was a relative term [laughing]. Any product
        delivered for surgery but not invoiced at the end of the month had a stub period to
        count it in the previous month. They tried stopping that […] I’m not sure how
        successful that was. It’s usually 7-10 days into the following month.” – Former
        sales manager

        “If I did a case on consignment or shipped for a big case and a train wreck came,
        and the hospital said ship us seven each of these sizes, we’d bill for whatever they
        use and ship the rest back. We had 7 days for purchase orders for procedures
        into the last month. A lot of channel stuffing is happening. Every month I
        had one week to shore up purchase orders from the previous month. Seven
        business days. So if its seven days after Labor Day, I would have had until
        Sep 13th to clean up August. Always within a day or two, you could sneak a
        case one way or the other. Just shipping some of September sales back into
        August. Or hold the purchase order for September vs. August.” – Former sales rep

        56.     Several key operating metrics had been overstated to mask the Company’s
growth. According to the report, total active accounts has been overstated by a factor of ten, and



                                   CLASS ACTION COMPLAINT
                                              14
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 16 of 29 PageID 16



sales were not growing organically. The report stated, in relevant part:

       However, a former sales rep in a key metropolitan area indicated a potential 10:1
       reduction in the number of actual accounts, as in his territory “30 active accounts”
       were comprised by just 3-5 hospital systems. The rep stated that contracts were at
       the IDN level, yet the company counted individual sites within the same IDN as
       separate accounts. (IDN’s are “Integrated Delivery Networks” . . .)

       “I had 30 active accounts that ordered regularly or fairly regularly. 5-10 were
       sporadic. We didn’t define what was active. An account is an individual hospital.
       [A large IDN, name redacted] was 8 hospitals. There were 3-5 IDN’s in my
       market. All major. They comprised almost all of my 30 active accounts. […]
       If I collapsed Axogen’s 5-600 accounts like in my territory, [the reduction
       from accounts to IDN’s] would be similar. Even though we have IDN-level
       agreements, each hospital was its own decision-maker.” – Former sales rep

       • Other former employees pointed to questionable practices around other metrics,
       particularly around the lack of “same-store” sales growth.

       “Growth wasn’t coming from repeat sales. It came from expansion like picking
       up another hospital. The company was spending more than $1 to get $1 of sales.
       Sales weren’t growing organically […] We wanted to mask it. Most of the
       growth was coming from adding new territories and reps.” – Former employee

       “After 10,000 patients, the company stopped reporting on these numbers
       publicly.” – Former employee

       57.     On this news, the Company’s share price fell $6.17 per share, or nearly 22%, to

close at $21.36 per share on December 18, 2018, on unusually high trading volume. The share

price continued to decline over the course of the next three trading sessions, dropping $1.53 on

December 19, 2018, $1.94 on December 20, 2018, and $0.80 on December 21, 2018, to close at

$17.09 per share on December 21, 2018. The total decline over the course of these three trading

sessions was $4.27, or nearly 20%.

                              CLASS ACTION ALLEGATIONS

       58.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired AxoGen securities: a) issued in connection with the Company’s

November 2017 SPO; and/or b) issued in connection with the Company’s May 2018 SPO; and/or
c) between August 2, 2017 and December 18, 2018, inclusive, and who were damaged thereby



                                     CLASS ACTION COMPLAINT
                                                15
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 17 of 29 PageID 17



(the “Class”).    Excluded from the Class are Defendants, the officers and directors of the

Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors, or assigns, and any entity in which Defendants have or had a

controlling interest.

          59.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, AxoGen’s common shares actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of AxoGen common stock

were traded publicly during the Class Period on the NASDAQ. Record owners and other

members of the Class may be identified from records maintained by AxoGen or its transfer agent

and may be notified of the pendency of this action by mail, using the form of notice similar to

that customarily used in securities class actions.

          60.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          61.    Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

          62.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

          (a)    whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)    whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of AxoGen; and




                                    CLASS ACTION COMPLAINT
                                               16
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 18 of 29 PageID 18



        (c)       to what extent the members of the Class have sustained damages and the proper

measure of damages.

        63.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                UNDISCLOSED ADVERSE FACTS

        64.       The market for AxoGen’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, AxoGen’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired AxoGen’s securities

relying upon the integrity of the market price of the Company’s securities and market

information relating to AxoGen, and have been damaged thereby.

        65.       During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of AxoGen’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about AxoGen’s business, operations, and prospects as alleged herein.

        66.       At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about AxoGen’s financial well-being and prospects.              These material
misstatements and/or omissions had the cause and effect of creating in the market an



                                      CLASS ACTION COMPLAINT
                                                 17
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 19 of 29 PageID 19



unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                        LOSS CAUSATION

         67.      Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         68.      During the Class Period, Plaintiff and the Class purchased AxoGen’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                   SCIENTER ALLEGATIONS

         69.      As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding AxoGen, their control

over, and/or receipt and/or modification of AxoGen’s allegedly materially misleading

misstatements and/or their associations with the Company which made them privy to

confidential proprietary information concerning AxoGen, participated in the fraudulent scheme

alleged herein.
                     APPLICABILITY OF PRESUMPTION OF RELIANCE



                                     CLASS ACTION COMPLAINT
                                                18
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 20 of 29 PageID 20



                         (FRAUD-ON-THE-MARKET DOCTRINE)

       70.     The market for AxoGen’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, AxoGen’s securities traded at artificially inflated prices during the Class Period. On

July 23, 2018, the Company’s share price closed at a Class Period high of $55.90 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of AxoGen’s securities and market

information relating to AxoGen, and have been damaged thereby.

       71.     During the Class Period, the artificial inflation of AxoGen’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about AxoGen’s business, prospects, and operations. These material

misstatements and/or omissions created an unrealistically positive assessment of AxoGen and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities
at such artificially inflated prices, and each of them has been damaged as a result.

       72.     At all relevant times, the market for AxoGen’s securities was an efficient market

for the following reasons, among others:

       (a)     AxoGen shares met the requirements for listing, and was listed and actively

traded on the NASDAQ, a highly efficient and automated market;

       (b)     As a regulated issuer, AxoGen filed periodic public reports with the SEC and/or

the NASDAQ;

       (c)     AxoGen regularly communicated with public investors via established market
communication mechanisms, including through regular dissemination of press releases on the



                                    CLASS ACTION COMPLAINT
                                               19
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 21 of 29 PageID 21



national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       (d)     AxoGen was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.       Each of these reports was publicly

available and entered the public marketplace.

       73.     As a result of the foregoing, the market for AxoGen’s securities promptly

digested current information regarding AxoGen from all publicly available sources and reflected

such information in AxoGen’s share price. Under these circumstances, all purchasers of

AxoGen’s securities during the Class Period suffered similar injury through their purchase of

AxoGen’s securities at artificially inflated prices and a presumption of reliance applies.

       74.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                       NO SAFE HARBOR

       75.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be
characterized as forward looking, they were not identified as “forward-looking statements” when



                                    CLASS ACTION COMPLAINT
                                               20
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 22 of 29 PageID 22



made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of AxoGen who knew that the statement was false when made.

                                        FIRST CLAIM
                          Violation of Section 11 of the Securities Act
                                   (Against All Defendants)

       76.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

       77.     This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §

77k, on behalf of the Class, against the Defendants.

       78.     The Registration Statements for the November SPO and May SPO were

inaccurate and misleading, contained untrue statements of material facts, omitted to state other

facts necessary to make the statements made not misleading, and omitted to state material facts

required to be stated therein.

       79.     AxoGen is the registrant for the November SPO and May SPO. The Defendants

named herein were responsible for the contents and dissemination of the Registration Statements.

       80.     As issuer of the shares, AxoGen is strictly liable to Plaintiff and the Class for the

misstatements and omissions.

       81.     None of the Defendants named herein made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the Registration

Statements were true and without omissions of any material facts and were not misleading.


                                    CLASS ACTION COMPLAINT
                                               21
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 23 of 29 PageID 23



         82.   By reasons of the conduct herein alleged, each Section 11 Defendant violated,

and/or controlled a person who violated Section 11 of the Securities Act.

         83.   Plaintiff acquired AxoGen shares pursuant and/or traceable to the Registration

Statement for the November SPO and/or for the May SPO.

         84.   Plaintiff and the Class have sustained damages. The value of AxoGen common

stock has declined substantially subsequent to and due to the Defendants’ violations.

                                      SECOND CLAIM
                         Violation of Section 15 of the Securities Act
                      (Against the Securities Act Individual Defendants)

         85.   Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

         86.   This count is asserted against the Securities Act Individual Defendants and is

based upon Section 15 of the Securities Act.

         87.   The Securities Act Individual Defendants, by virtue of their offices, directorship,

and specific acts were, at the time of the wrongs alleged herein and as set forth herein,

controlling persons of AxoGen within the meaning of Section 15 of the Securities Act. The

Securities Act Individual Defendants had the power and influence and exercised the same to

cause AxoGen to engage in the acts described herein.

         88.   The Securities Act Individual Defendants’ positions made them privy to and

provided them with actual knowledge of the material facts concealed from Plaintiff and the

Class.

         89.   By virtue of the conduct alleged herein, the Securities Act Individual Defendants

are liable for the aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages

suffered.




                                    CLASS ACTION COMPLAINT
                                               22
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 24 of 29 PageID 24



                                           THIRD CLAIM
                           Violation of Section 10(b) of The Exchange Act
                             and Rule 10b-5 Promulgated Thereunder
                          (Against AxoGen and the Individual Defendants)

        90.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        91.     During the Class Period, the Company and the Individual Defendants carried out

a plan, scheme and course of conduct which was intended to and, throughout the Class Period,

did: (i) deceive the investing public, including Plaintiff and other Class members, as alleged

herein; and (ii) cause Plaintiff and other members of the Class to purchase AxoGen’s securities

at artificially inflated prices. In furtherance of this unlawful scheme, plan and course of conduct,

the Company and the Individual Defendants, and each of them, took the actions set forth herein.

        92.     the Company and the Individual Defendants (i) employed devices, schemes, and

artifices to defraud; (ii) made untrue statements of material fact and/or omitted to state material

facts necessary to make the statements not misleading; and (iii) engaged in acts, practices, and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities in an effort to maintain artificially high market prices for AxoGen’s securities in

violation of Section 10(b) of the Exchange Act and Rule 10b-5.             The Company and the

Individual Defendants are sued either as primary participants in the wrongful and illegal conduct

charged herein or as controlling persons as alleged below.

        93.     The Company and the Individual Defendants, individually and in concert, directly

and indirectly, by the use, means or instrumentalities of interstate commerce and/or of the mails,

engaged and participated in a continuous course of conduct to conceal adverse material

information about AxoGen’s financial well-being and prospects, as specified herein.




                                     CLASS ACTION COMPLAINT
                                                23
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 25 of 29 PageID 25



       94.     These defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of AxoGen’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about AxoGen and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       95.     Each of the Individual Defendants’ primary liability, and controlling person

liability, arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.




                                      CLASS ACTION COMPLAINT
                                                 24
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 26 of 29 PageID 26



       96.     The Company and the Individual Defendants had actual knowledge of the

misrepresentations and/or omissions of material facts set forth herein, or acted with reckless

disregard for the truth in that they failed to ascertain and to disclose such facts, even though such

facts were available to them. Such defendants’ material misrepresentations and/or omissions

were done knowingly or recklessly and for the purpose and effect of concealing AxoGen’s

financial well-being and prospects from the investing public and supporting the artificially

inflated price of its securities. As demonstrated by the Company and the Individual Defendants’

overstatements and/or misstatements of the Company’s business, operations, financial well-

being, and prospects throughout the Class Period, these defendants, if they did not have actual

knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to obtain

such knowledge by deliberately refraining from taking those steps necessary to discover whether

those statements were false or misleading.

       97.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

AxoGen’s securities was artificially inflated during the Class Period. In ignorance of the fact

that market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by the Company and the Individual

Defendants, or upon the integrity of the market in which the securities trades, and/or in the

absence of material adverse information that was known to or recklessly disregarded by the

Company and the Individual Defendants, but not disclosed in public statements by these

defendants during the Class Period, Plaintiff and the other members of the Class acquired

AxoGen’s securities during the Class Period at artificially high prices and were damaged

thereby.




                                    CLASS ACTION COMPLAINT
                                               25
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 27 of 29 PageID 27



        98.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that AxoGen was experiencing, which were not disclosed by the Company and the Individual

Defendants, Plaintiff and other members of the Class would not have purchased or otherwise

acquired their AxoGen securities, or, if they had acquired such securities during the Class

Period, they would not have done so at the artificially inflated prices which they paid.

        99.     By virtue of the foregoing, the Company and the Individual Defendants have

violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

        100.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.

                                        FOURTH CLAIM
                          Violation of Section 20(a) of the Exchange Act
                               (Against the Individual Defendants)

        101.    Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        102.    The Individual Defendants acted as controlling persons of AxoGen within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, and their ownership and contractual rights, participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, the Individual Defendants had

the power to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various




                                    CLASS ACTION COMPLAINT
                                               26
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 28 of 29 PageID 28



statements which Plaintiff contends are false and misleading. The Individual Defendants were

provided with or had unlimited access to copies of the Company’s reports, press releases, public

filings and other statements alleged by Plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       103.    In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, is presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same.

       104.    As set forth above, AxoGen and the Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and/or omissions as alleged in this Complaint. By virtue of

their positions as controlling persons, the Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff and other members of the Class suffered damages in connection with their purchases of

the Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       (b)     Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and
       (d)     Such other and further relief as the Court may deem just and proper.



                                   CLASS ACTION COMPLAINT
                                              27
Case 8:19-cv-00069-EAK-AAS Document 1 Filed 01/09/19 Page 29 of 29 PageID 29



                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: January 9, 2019                       Respectfully submitted,

                                             /s/ Leo W. Desmond
                                             Leo W. Desmond, Esquire
                                             Florida Bar Number 0041920
                                             DESMOND LAW FIRM, P.C.
                                             5070 Highway A1A, Suite D
                                             Vero Beach, Florida 32963
                                             Telephone: 772.231.9600
                                             Facsimile: 772.231.0300
                                             lwd@desmondlawfirm.com

                                             GLANCY PRONGAY & MURRAY LLP

                                             Lionel Z. Glancy
                                             Robert V. Prongay
                                             Lesley F. Portnoy
                                             Charles H. Linehan
                                             Pavithra Rajesh
                                             1925 Century Park East, Suite 2100
                                             Los Angeles, CA 90067
                                             Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160

                                             LAW OFFICES OF HOWARD G. SMITH
                                             Howard G. Smith
                                             3070 Bristol Pike, Suite 112
                                             Bensalem, PA 19020
                                             Telephone: (215) 638-4847
                                             Facsimile: (215) 638-4867

                                             Attorneys for Plaintiff Neil Einhorn




                                   CLASS ACTION COMPLAINT
                                              28
